Citation Nr: 0427186	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  04-21 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.  

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring necessary special home adaptations.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from November 1953 to 
September 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  The probative evidence demonstrates that the veteran's 
service-connected chronic obstructive pulmonary disease 
results in a loss of use of both lower extremities such as to 
preclude locomotion without the aid of an assistive device.  

2.  The veteran is already entitled to specially adapted 
housing and he is not blind in either eye with 5/200 visual 
acuity or less and he does not have anatomical loss or loss 
of use of both hands.


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for a certificate for 
specially adapted housing are met.  38 U.S.C.A. § 2101(a) 
(West 2002); 38 C.F.R. § 3.809 (2003).

2.  The basic eligibility requirements for a certificate for 
home adaptation grant are not met.  38 U.S.C.A. § 2101(b) 
(West 2002); 38 C.F.R. § 3.809a (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CACV) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate the claim in 
June 2004.  The agency of original jurisdiction issued the 
notification letter subsequent to the initial adverse 
determination in April 2003.  However, there is no prejudice 
to the veteran in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claim entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or necessary special home 
adaptations.  Specifically, the RO notified the veteran that 
VA would obtain all relevant evidence in the custody of any 
federal department or agency.  The RO advised him that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  

In light of the favorable decision below with respect to the 
issue of entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing, the Board 
concludes that no further assistance or notification action 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
is required at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the essential facts relevant to the 
issue of entitlement to a certificate of eligibility for 
assistance in acquiring necessary special home adaptations 
are not in dispute and the factual evidence is not 
dispositive of the appeal.  The outcome is instead determined 
by the interpretation and application of the law and 
regulations.  The CAVC has held that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see Smith v. Gober, 14 Vet. App. 227, 231-32 
(2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc) (holding that the VCAA is not applicable where it 
could not affect a pending matter and could have no 
application as a matter of law).



Specially Adapted Housing

The veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
special adaptive housing.  He contends that his service-
connected chronic obstructive pulmonary disease results in 
such severe respiratory problems that he requires the use of 
oxygen 24 hours a day.  He argues that he has essentially 
lost the use of both lower extremities and he is unable to 
ambulate without the aid of an electric scooter or walker.  
He maintains that he requires first floor living 
accommodations and a ramp for accessibility.  

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who 
served on active duty after April 20, 1898, and is receiving 
compensation for permanent and total service-connected 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus, the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809 (2003).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d) (2003).

In the September 2001 rating decision, the RO granted service 
connection for nicotine dependence and chronic obstructive 
pulmonary disease secondary to the nicotine dependence.  

Although the service medical records did not show chronic 
obstructive pulmonary disease, the competent medical evidence 
showed that the veteran's nicotine dependence began during 
active service and his post-service development of chronic 
obstructive pulmonary disease was proximately due to the 
nicotine dependence.  Based on the July 2001 VA respiratory 
examination and the pulmonary function test results reported 
at that time, the RO awarded a 100 percent disability rating 
for the service-connected chronic obstructive pulmonary 
disease.  The medical evidence of record shows that his 
service-connected chronic obstructive pulmonary disease 
results in permanent and total disability.  

During the July 2001 VA respiratory examination, the 
diagnosis was severe chronic obstructive pulmonary disease.  
Based on the physical examination and the diagnostic studies 
that included a pulmonary function test, the VA physician 
determined that the veteran's chronic obstructive pulmonary 
disease causes resting hypoxemia, which results in continuous 
oxygen administration.  

During June 2003 VA outpatient examination, the VA physician 
noted that the veteran had severe chronic obstructive 
pulmonary disease and that he was oxygen dependent.  She 
noted that the veteran's ambulation was limited and that he 
required the use of a motorized scooter within his household 
and in the community.  The physician concluded that the 
exertional dsypnea caused by the service-connected chronic 
obstructive pulmonary disease necessitated a ramp so that the 
veteran could gain access to the front of his daughter's 
home, which is where he currently resides.  

At the personal hearing, the veteran testified that he is no 
longer able to effectively ambulate without the use of 
assistive devices due to the symptoms caused by his s-chronic 
obstructive pulmonary disease.  

The veteran submitted a medical opinion from his treating 
physician at the September 2004 personal hearing.  The 
physician states that the veteran's chronic obstructive 
pulmonary disease is severe and causes great difficulty with 
ambulation.  He states that veteran is unable to walk and 
distance without having difficulty breathing and that the 
slightest bit of walking causes great exhaustion and a drop 
in his oxygen saturation.  The physician opines that this 
disability makes the veteran totally dependent on his 
electric mobility cart.  

In this case, the competent medical evidence addressing the 
determinative issue shows that the veteran has a loss of use 
of both lower extremities, such as to preclude locomotion 
without the aid of a motorized scooter, i.e., wheelchair, as 
a direct result of the effects caused by his service-
connected chronic obstructive pulmonary disease.  The 
competent evidence also shows that his locomotion is 
precluded because of the necessity for regular and constant 
use of the motorized scooter, despite the fact that he 
retains a severely limited ability to ambulate short 
distances.  

These opinions are made by competent medical experts and the 
Board is not free to substitute its own judgment for that of 
such experts.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Here,  the only competent medical evidence on the 
issue supports the claim.  

For these reasons, the Board finds that the probative 
evidence demonstrates that the veteran's service-connected 
chronic obstructive pulmonary disease results in a loss of 
use of both lower extremities such as to preclude locomotion 
without the aid of an assistive device.  The Board concludes 
that the basic eligibility requirements for a certificate for 
specially adapted housing are met.  38 U.S.C.A. § 2101(a) 
(West 2002); 38 C.F.R. § 3.809 (2003).  


Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring a 
special home adaptation grant may be issued to a veteran who 
served after April 20, 1898; is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and has not previously 
received assistance in acquiring specially adaptive housing 
under 38 U.S.C.A. § 2101(a); and is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.  38 C.F.R. § 3.809a (2003).

In this case it is not contended and the evidence does not 
show that the veteran is entitled to compensation for 
permanent and total disability other than chronic obstructive 
pulmonary disease.  It is also not contended and the medical 
evidence does not show the veteran has blindness in both eyes 
with 5/200 visual acuity or less, or that he has an 
anatomical loss or loss of use of both hands.  

In this case the Board has determined that the veteran is 
already entitled to specially adapted housing because he is 
receiving compensation for permanent and total service-
connected disability due to the loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of an assistive device.  

The basic eligibility requirements for a certificate for home 
adaptation grant under 38 C.F.R. § 3.809a require that a 
claimant not be entitled to a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
C.F.R. § 3.809.  Inasmuch as the Board's decision above 
grants entitlement constitutes a full grant of the benefit 
sought on appeal with respect to the issue of to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, the issue of entitlement to a 
certificate for home adaptation grant is rendered moot.  See 
Mintz v. Brown, 6 Vet. App. 277 (1994).  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  

The Board concludes that the basic eligibility requirements 
for a certificate for home adaptation grant are not met.  38 
U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2003).  








ORDER

A certificate of eligibility for assistance in acquiring 
specially adapted housing is granted.  

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



